Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 1 of 45 PageID #: 2096



August 13, 2019

Via First Class Mail

The Honorable Richard G. Andrews
United States District Judge
J. Caleb Boggs Federal Building
844 N. King Street, Unit 9, Room 6325
Wilmington, Delaware 19801

                  Re:     Letter of WMI Liquidating Trust Dated August 9, 2019 (Alice Griffin v. WMI
                          Liquidating Trust, Case No. 1:19-cv-00775-RGA)

Dear Judge Andrews:

        Brian Rosen, Esq., counsel for the WMI Liquidating Trust (the “Trust”) as successor in interest to
Washington Mutual, Inc. (“WMI”), submitted a letter to this court (the “Court”) dated August 9, 2019 (the
“Letter”) ostensibly to express the Trust’s opinion that, pursuant to Federal Rule of Bankruptcy Procedure
8019, this Court should not hear oral argument for my appeal. However, the Letter’s dispute of a factual
statement in my reply brief undercuts his request to dispense with oral argument; as, among other things,
oral argument provides an opportunity to challenge the opposition’s arguments and factual assertions. I
disagree with the Trust’s intimation that no oral argument is required and hereby formally request oral
argument for the appeal.

        Moreover, as the Trust has opened the door regarding the value of MBS owned by WMI and WMI
Investment Corp. (“WMIIC”) (WMI and WMIIC are, collectively, the “Debtors”) on September 25, 2008,
due process requires that I avail myself of the opportunity to respond to its claim that I misrepresented the
value of WMI’s MBS holdings on June 30, 2008.

I.       The $36 Billion MBS Figure Cited in My Reply is Office of Thrift Supervision’s Data

         After the Federal Deposit Insurance Corporation (the “FDIC”) seized WMI’s two banking entities,
Washington Mutual Bank (“WMB”) and its subsidiary, Washington Mutual Bank fsb (“WMBfsb”), the
Office of Thrift Supervision (the “OTS”) created a Consolidated Statement of Condition (“CSC”) for each
of WMB and WMBfsb for the period ending June 30, 2008. The CSC for WMB stated it held $18.896
billion in MBS and the CSC for WMBfsb stated that it held $16.878 billion in MBS for a combined value
of $35.78 billion. The CSC for WMB is attached as Exhibit A hereto and the CSB for WMBfsb is attached
as Exhibit B hereto. I used the combined CSC figures in footnote 4 of my reply brief. Obviously, this is
substantially more than the $18.241 billion in WMI’s June 2008 10-Q (the “June 2008 10-Q), but the OTS
had an obligation to account for everything it seized from WMI’s enterprise, and that would include off-
balance sheet assets and the $18.241 billion in MBS discussed in the June 2008 10-Q is on-balance sheet,
only.1 Moreover, although the FDIC seized all of WMI’s nearly $350 billion in assets it refers to them only

1
  Similarly, there is a discrepancy between the assets and liabilities reported in the June 2008 10-Q and the CSC’s for
the two banking entities. The June 2008 10-Q stated $309.7 billion in assets and $283.6 billion in liabilities. However,
the combined CSCs total $353 billion in assets and $295.6 billion in liabilities. Again, the CSC figures likely include
both on and off-balance sheet assets. Off-balance sheet assets are assets unavailable to pay claims of WMI’s creditors
(e.g., assets held in a custodial capacity, and can include assets in which WMI has a beneficial interest but not legal
ownership). Nothing in WMI’s Chapter 11 petition addresses whether WMI had beneficial interests in any entity
whose property it held in a custodial capacity (e.g., a ‘spendthrift’ trust ((i.e., a trust where the beneficiary has no
discretion to distribute income or corpus so no creditor – including the FDIC – can reach the trust’s assets)). WMI’s
Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 2 of 45 PageID #: 2097
Letter to the Hon. Richard G. Andrews
August 13, 2019
Page 2

as property of WMB or WMBfsb as it only has jurisdiction over those entities and would not acknowledge
that it seized property of any other entity.

II.        WMI’s Statement About Value of MBS Holdings in its Chapter 11 Petition is Not Dispositive

         The June 2008 10-Q contained a section entitled ‘Off-Balance Sheet Activities’ describing its
securitization activities and including disclosures about its retained interests in MBS 2 revealing that during
that quarter the Debtors retained $1.23 billion in MBS. WMI had made similar disclosures for over a
decade and the cumulative retained interests disclosed were at least $116.6 billion for MBS and $18.25
billion in credit card securitizations. See Exhibit C.

        Mr. Rosen’s letter mentions that WMI’s declared $76.2 million in MBS in its Chapter 11 petitions,
a rounding error balanced against $116.6 billion in MBS; however, this is consistent with WMI’s prior
disclosures.

          Very early in the Chapter 11 process WMI stated that along with the two banking entities the FDIC
seized substantially all of its books and records, making it very difficult for it to address Chapter 11 issues
and affairs of its remaining businesses.3 Obviously, financial records and assets were likely among the
boxes of documents seized from WMI’s corporate headquarters. Accordingly, the miniscule $72.6 million
in MBS in WMI’s possession on September 26, 2008 doesn’t mean the FDIC didn’t seize MBS certificates
in the names of WMI’s non-banking affiliates and retain them pursuant to its avoidance powers.4 Very
likely that is precisely what the FDIC did with respect to financial assets its seized. The onus was on WMI
to file a claim for any alleged improperly seized assets.5

III.       Division of Tax Refunds Suggests the Debtors Owned More than .2% of the MBS

        Passage of the Worker, Homeownership, and Business Assistance Act of 2009 allowed WMI to
obtain over $6 billion through tax carrybacks; money to be shared among the members of the tax group
consisting of the Debtors and their former banking entities. Eventually, WMI ended up with about 20% of
the tax refunds and JPMorgan Chase and the FDIC received the balance. The allocation was heavily
negotiated and ostensibly intended to reflect the fact that the banking subsidiaries had created a substantial

senior management must have understood that in the event of a seizure the FDIC and its creditors would have recourse
through avoidance powers. It seems unlikely there was no vehicle to protect MBS assets from seizure, which, given
WMI’s scale in the industry should have been its piggybank. Upon information and belief, there are no public records
of WMI’s former senior management making disclosures regarding the foregoing.
2
  The June 2008 10-Q: “When the Company sells or securitizes loans that it originated, it . . . may retain senior,
subordinated, residual, and other interests, all of which are considered retained interests in the sold or securitized
assets. Retained interests in mortgage loan securitizations, excluding the rights to service such loans, were $1.23
billion at June 30, 2008, of which $1.13 billion are of investment-grade quality. Retained interests in credit card
securitizations were $1.56 billion at June 30, 2008, of which $421 million are of investment-grade quality.”
https://www.otcmarkets.com/filing/html?id=6093324&guid=jmR3UWUl8lFmnEh (p. 60).
3
 Between the two Debtors nearly all of their financial assets were taken except for those owned by WMIIC, WMI’s
wholly-owned subsidiary and investment management arm. WMIIC had nearly $1 billion and this cache kept the
Debtors afloat pre-confirmation.
4
    See, e.g., 12 U.S.C. § 1821(d)(17).
5
  During the pre-confirmation phase the Official Committee of Equity Security Holders of Washington Mutual, Inc.
requested an examiner in the Debtors’ cases. The request was granted and while the examiner attempted to get
discovery of seized property the FDIC refused and ultimately the U.S. Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”) agreed that the FDIC was within its rights to decline to provide information.
Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 3 of 45 PageID #: 2098
Letter to the Hon. Richard G. Andrews
August 13, 2019
Page 3

portion of the enterprise’s revenue. In light of the foregoing, it seems unlikely that WMI as the corporate
parent would keep for itself less than .20% of the $116.6 billion in MBS generated by the enterprise’s
securitization activities.6

IV.       Section 1.183 of the Plan Suggests Assets Could Be Released After the Cases are Closed

         Section 1.183 of the Debtors’ plan of reorganization (the “Plan”) preserves a claim for the Debtors
against the FDIC acting as receiver (the “FDIC-R”). This provision would be superfluous if there could be
no possibility of the Debtors or their successor needing to preserve a claim against the FDIC-R. The persons
responsible for the Plan are a quartet of hedge funds who held claims senior to equity and were adverse to
retail equity receiving any recovery. Those hedge funds negotiated the Global Settlement Agreement and
the Plan. A discussion of the hedge funds’ involvement in the Debtors’ cases is attached as Exhibit D.

        As very sophisticated distress players the hedge funds involved in the Debtors’ affairs would not
have demanded that the FDIC-R pledge its own assets as security for any obligations to the Debtors that
could not be satisfied by the receivership’s assets unless they reasonably believed such assets could exist.

Conclusion

         If a request for no oral argument was his sole object Mr. Rosen would not have mentioned the value
of the Trust’s MBS. The Letter was obviously a subterfuge for a sur-reply. Moreover, Mr. Rosen’s opinion
that “a full and complete record . . . sufficient to inform the Court as to all of the issues presented” is not
dispositive, and within my capability I would be happy to supply the Court with any additional information
respecting the appeal it deems necessary to reach its decision.

Respectfully,


/s/Alice Griffin

Alice Griffin, Pro Se

121 East 12th Street, #7C
New York, NY 10003

    Cc:
    Via Email

    Brian Rosen, Esq.                   Cory Kandestin, Esq.
    Charles E. Smith, Esq.              Benjamin Finestone, Esq.
    John Maciel                         Michael A. Rosenthal, Esq.
    Marcos Ramos, Esq.                  Alan Moskowitz, Esq.
    Amanda Steele, Esq.                 William Bowden, Esq.



6
 Again, given that WMI’s senior management understood that the banking entities were subject to seizure by the
FDIC and that their wealth in WMI equity could disappear along with such a seizure, human nature suggests it is
unlikely that these managers left the lion’s share of MBS assets in the names of the banking entities. Stupidity is a
possible answer, but not a likely one.
TFR Schedule SC
              Case 1:19-cv-00775-RGA Document Exhibit
                                              24 FiledA 08/13/19 Page 4 of 45 PageID #: 2099


         Washington Mutual Bank
         2273 NORTH GREEN VALLEY PARKWAY                                    Office of Thrift Supervision
         HENDERSON , NV 89014                                               2008 Thrift Financial Report
         Docket Number: 8551                                                      Schedule - SC
         for the quarter ending: 06/30/2008                            Consolidated Statement of Condition
                                                       Skip Navigation
                                          Information Page | Search | Report Options


                                                                                                       (Report in
                                                                                                       Thousands
                                             ASSETS                                          Lines     of Dollars)

         Cash, Deposits, and Investment Securities:                              Total SC11             17,316,903
          Cash and Non-Interest-Earning Deposits                                       SC110             3,403,290
          Interest-Earning Deposits in FHLBs                                           SC112                 1,399
          Other Interest-Earning Deposits                                              SC118             1,831,679
          Federal Funds Sold and Securities Purchased Under Agreements to Resell       SC125             2,750,000
          U.S. Government, Agency, and Sponsored Enterprise Securities                 SC130             3,548,262
          Equity Securities Subject to FASB Statement No. 115                          SC140               242,911
          State and Municipal Obligations                                              SC180             1,651,475
          Securities Backed by Nonmortgage Loans                                       SC182             2,584,596
          Other Investment Securities                                                  SC185             1,250,241
          Accrued Interest Receivable                                                  SC191                53,050

         Mortgage-Backed Securities:                                              Total    SC22         18,896,245
          Pass-Through:
           Insured or Guaranteed by an Agency or Sponsored Enterprise of the U.S.          SC210         6,182,298
           Other Pass-Through                                                              SC215             1,328
          Other Mortgage-Backed Securities (Excluding Bonds):
           Issued or Guaranteed by FNMA, FHLMC, or GNMA                                    SC217         2,985,689
           Collateralized by Mortgage-Backed Securities Issued or Guaranteed by FNMA,                            0
         FHLMC, or GNMA                                                                    SC219
           Other                                                                           SC222         9,630,721
          Accrued Interest Receivable                                                      SC228            96,209
          General Valuation Allowances                                                     SC229                 0

         Mortgage Loans:                                                            Total SC26         222,681,859
          Construction Loans on:
           1-4 Dwelling Units                                                              SC230         1,070,797
           Multifamily (5 or More) Dwelling Units                                          SC235         1,321,362
           Nonresidential Property                                                         SC240         1,060,582




                                                                                                             8/19/2010 8:32 AM
TFR Schedule SC
              Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 5 of 45 PageID #: 2100

          Permanent Mortgages on:
           1-4 Dwelling Units:
            Revolving, Open-End Loans                                       SC251     53,402,830
            All Other:
             Secured by First Liens                                         SC254    124,902,864
             Secured by Junior Liens                                        SC255      4,830,926
           Multifamily (5 or More) Dwelling Units                           SC256     32,051,624
           Nonresidential Property (Except Land)                            SC260      9,200,152
           Land                                                             SC265        899,275

          Accrued Interest Receivable                                       SC272      1,251,029
          Advances for Taxes and Insurance                                  SC275        136,611

          Allowance for Loan and Lease Losses                               SC283      7,446,193

         Nonmortgage Loans:                                           Total SC31      11,783,070

          Commercial Loans:                                           Total SC32       1,952,747
           Secured                                                          SC300        322,211
           Unsecured                                                        SC303      1,627,745
           Lease Receivables                                                SC306          2,791

          Consumer Loans:                                             Total SC35      10,765,757
            Loans on Deposits                                               SC310         13,199
            Home Improvement Loans (Not secured by real estate)             SC316            718
            Education Loans                                                 SC320              0
            Auto Loans                                                      SC323            178
            Mobile Home Loans                                               SC326            181
            Credit Cards                                                    SC328     10,588,689
            Other, Including Lease Receivables                              SC330        162,792
          Accrued Interest Receivable                                       SC348         53,772

          Allowance for Loan and Lease Losses                               SC357       989,206

         Repossessed Assets:                                          Total SC40       1,531,807
          Real Estate:
           Construction                                                     SC405            623
           1-4 Dwelling Units                                               SC415      1,491,661
           Multifamily (5 or More) Dwelling Units                           SC425         13,640
           Nonresidential (Except Land)                                     SC426              0
           Land                                                             SC428          2,437
           U.S. Government-Guaranteed or -Insured Real Estate Owned         SC429         20,741


                                                                                         8/19/2010 8:32 AM
TFR Schedule SC
              Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 6 of 45 PageID #: 2101

          Other Repossessed Assets                                                          SC430            2,705
          General Valuation Allowances                                                      SC441                0

         Real Estate Held for Investment                                                    SC45             5,185

         Equity Investments Not Subject to FASB Statement No. 115:                   Total SC51          5,493,079
          Federal Home Loan Bank Stock                                                     SC510         3,498,281
          Other                                                                            SC540         1,994,798

         Office Premises and Equipment                                                      SC55         2,542,547

         Other Assets:                                                               Total SC59         26,770,919
          Bank-Owned Life Insurance:
           Key Person Life Insurance                                                        SC615                0
           Other                                                                            SC625        5,072,534
          Intangible Assets:
           Servicing Assets On:
             Mortgage Loans                                                                 SC642        6,175,062
             Nonmortgage Loans                                                              SC644                0
           Goodwill and Other Intangible Assets                                             SC660        7,604,409
          Interest-Only Strip Receivables and Certain Other Instruments                     SC665          103,233
          Other Assets                                                                      SC689        7,815,681
                                      Memo: Detail of Other Assets
                                                    Code               Amount
                                         SC691            9      SC692 2,473,217
                                         SC693           20      SC694 1,773,722
                                         SC697            3      SC698 1,543,906
                                                                            Report in
                                                                           Thousands of
                                                                    Line     Dollars

          General Valuation Allowances                                                          SC699            0

         Total Assets                                                                           SC60 307,021,614

                                            LIABILITIES

         Deposits and Escrows:                                                            Total SC71 188,260,793
          Deposits                                                                              SC710 181,867,130
          Escrows                                                                               SC712   6,428,814
          Unamortized Yield Adjustments on Deposits and Escrows                                 SC715     -35,151

         Borrowings:                                                                      Total SC72 82,878,685
          Advances from FHLBank                                                                 SC720 58,363,124



                                                                                                           8/19/2010 8:32 AM
TFR Schedule SC
              Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 7 of 45 PageID #: 2102

          Federal Funds Purchased and Securities Sold Under Agreements to Repurchase             SC730      288,851
          Subordinated Debentures (Including Mandatory Convertible Securities and                         7,861,598
         Limited-Life Preferred Stock)                                                           SC736
          Mortgage Collateralized Securities Issued:
           CMOs (including REMICs)                                                               SC740            0
          Other Borrowings                                                                       SC760   16,365,112

         Other Liabilities:                                                            Total SC75         7,590,704
          Accrued Interest Payable - Deposits                                                SC763          364,568
          Accrued Interest Payable - Other                                                   SC766          543,089
          Accrued Taxes                                                                      SC776                0
          Accounts Payable                                                                   SC780          861,842
          Deferred Income Taxes                                                              SC790                0
          Other Liabilities and Deferred Income                                              SC796        5,821,205
                                      Memo: Detail of Other Liabilities
                                                    Code                Amount
                                         SC791           10       SC792 1,658,077
                                         SC794           20       SC795   810,390
                                         SC797           99       SC798   744,694
                                                                                 Report in
                                                                                Thousands of
                                                                       Line       Dollars

         Total Liabilities                                                                       SC70 278,730,182

         Minority Interest                                                                       SC800    3,911,685



                                                                                                          (Report in
                                                                                                 line    Thousands of
                                                                                                           Dollars)

                                       EQUITY CAPITAL
         Perpetual Preferred Stock:
          Cumulative                                                                           SC812                    0
          Noncumulative                                                                        SC814                    0

         Common Stock:
          Par Value                                                                            SC820            331
          Paid in Excess of Par                                                                SC830     28,235,896

         Accumulated Other Comprehensive Income:                                  Total SC86               -872,782
          Unrealized Gains (Losses) on Available-for-Sale Securities                    SC860              -844,944
          Gains (Losses) on Cash Flow Hedges                                            SC865               -27,838
          Other                                                                         SC870                     0




                                                                                                             8/19/2010 8:32 AM
TFR Schedule SC
              Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 8 of 45 PageID #: 2103

         Retained Earnings                                                  SC880     -2,983,698

         Other Components of Equity Capital                                 SC891              0

         Total Equity Capital                                               SC80      24,379,747

         Total Liabilities, Minority Interest, and Equity Capital           SC90     307,021,614




                                                                                         8/19/2010 8:32 AM
TFR Schedule SO
              Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 9 of 45 PageID #: 2104


         Washington Mutual Bank
         2273 NORTH GREEN VALLEY PARKWAY                                  Office of Thrift Supervision
         HENDERSON , NV 89014                                             2008 Thrift Financial Report
         Docket Number: 8551                                                    Schedule - SO
         for the quarter ending: 06/30/2008                          Consolidated Statement of Operations
                                                     Skip Navigation
                                        Information Page | Search | Report Options


                                                                                                      (Report in
                                                                                                      Thousands
                                                                                                      of Dollars)
                                                                                                      For the
                                                                                             Lines    Quarter
         Interest Income:                                                         Total     SO11       4,254,225
          Deposits and Investment Securities                                                SO115        175,999
          Mortgage-Backed Securities                                                        SO125        321,733
          Mortgage Loans                                                                    SO141      3,325,440
           Prepayment Fees, Late Fees, and Assumption Fees for Mortgage Loans               SO142         25,333
          Nonmortgage Loans:
           Commercial Loans and Leases                                                      SO160            34,249
             Prepayment Fees, Late Fees, and Assumption Fees for Commercial Loans           SO162                71
           Consumer Loans and Leases                                                        SO171           278,858
             Prepayment Fees, Late Fees, and Assumption Fees for Consumer Loans             SO172            92,542
         Dividend Income on Equity Investments Not Subject to FASB
                                                                                  Total
         Statement No. 115:                                                                 SO18             41,544
           Federal Home Loan Bank Stock                                                     SO181            41,541
           Other                                                                            SO185                 3

         Interest Expense:                                                        Total     SO21        1,840,780
          Deposits                                                                          SO215       1,113,673
          Escrows                                                                           SO225           1,605
          Advances from FHLBank                                                             SO230         504,827
          Subordinated Debentures (Including Mandatory Convertible Securities)              SO240         106,594
          Mortgage Collateralized Securities Issued                                         SO250               0
          Other Borrowed Money                                                              SO260         114,081
          Capitalized Interest                                                              SO271               0
         Net Interest Income (Expense) Before Provision for Losses on Interest-Bearing
         Assets                                                                             SO312       2,454,989

         Net Provision for Losses on Interest-Bearing Assets                                SO321       5,912,064

         Net Interest Income (Expense) After Provision for Losses on Interest-Bearing
         Assets                                                                             SO332      -3,457,075


                                                                                                            8/19/2010 8:32 AM
TFR Schedule SO
              Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 10 of 45 PageID #: 2105


         Noninterest Income:                                                          Total   SO42       577,438
          Mortgage Loan Servicing Fees                                                        SO410      419,908
          Amortization of and Fair Value Adjustments to Loan Servicing Assets and Loan
         Servicing Liabilities                                                                SO411       240,664
          Other Fees and Charges                                                              SO420     1,036,777
          Net Income (Loss) from:
           Sale of Assets Held for Sale and Available-for-Sale Securities                     SO430      -542,773
           Operations and Sale of Repossessed Assets                                          SO461       -38,147
           LOCOM Adjustments Made to Assets Held for Sale                                     SO465        -9,420
           Sale of Securities Held-to-Maturity                                                SO467             0
           Sale of Loans Held for Investment                                                  SO475             0
           Sale of Other Assets Held for Investment                                           SO477          -827
           Gains and Losses on Financial Assets and Liabilities Carried at Fair Value         SO485      -926,126
          Other Noninterest Income                                                            SO488       397,382
                                      Memo: Detail of Other Noninterest Income
                                                    Code                   Amount
                                         SO489            99     SO492      158,429
                                         SO495            99     SO496       64,781
                                         SO497            14     SO498       64,726
                                                                                                      Report in
                                                                                                      Thousands
                                                                                      Line            of Dollars
         Noninterest Expense:                                                      Total   SO51         2,403,755
          All Personnel Compensation and Expense                                           SO510          926,546
          Legal Expense                                                                    SO520           16,422
          Office Occupancy and Equipment Expense                                           SO530          409,534
          Marketing and Other Professional Services                                        SO540          129,595
          Loan Servicing Fees                                                              SO550                0
          Goodwill and Other Intangibles Expense                                           SO560           30,390
          Net Provision for Losses on Non-Interest-Bearing Assets                          SO570          140,182
          Other Noninterest Expense                                                        SO580          751,086
                                      Memo: Detail of Other Noninterest Expense
                                                    Code                  Amount
                                         SO581             8     SO582      123,110
                                         SO583             7     SO584      112,848
                                         SO585            18     SO586       75,338
                                                                                                      Report in
                                                                                                      Thousands
                                                                                              Line    of Dollars
         Income (Loss) Before Income Taxes:                                                SO60        -5,283,392



                                                                                                          8/19/2010 8:32 AM
TFR Schedule SO
              Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 11 of 45 PageID #: 2106

         Income Taxes:                                                          Total   SO71    -2,093,935
          Federal                                                                       SO710   -1,870,209
          State, Local, and Other                                                       SO720     -223,726

         Income (Loss) Before Extraordinary Items and Effects of Accounting Changes SO81        -3,189,457

         Extraordinary Items, Net of Tax Effect, and Cumulative Effect of Changes in
         Accounting Principles                                                          SO811            0

         NET INCOME (LOSS)                                                              SO91    -3,189,457




                                                                                                   8/19/2010 8:32 AM
TFR Schedule VA
             Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 12 of 45 PageID #: 2107


         Washington Mutual Bank                                           Office of Thrift Supervision
         2273 NORTH GREEN VALLEY PARKWAY                                  2008 Thrift Financial Report
         HENDERSON , NV89014                                                    Schedule - VA
         Docket Number: 8551                                 Consolidated  Valuation  Allowances and Related Data
         for the quarter ending: 06/30/2008
                                                     Skip Navigation
                                        Information Page | Search | Report Options


                                                        (Report in Thousands of Dollars for the Quarter)
         Reconciliation                                              Valuation Allowances
                                                        General            Specific               Total
         Beginning Balance                                     VA105               VA108                VA110
                                                            4,712,810               1,223            4,714,033
         Add or Deduct:
           Net Provision for Loss                               VA115                VA118                VA120
                                                             5,912,064              140,182            6,052,246
           Transfers                                            VA125                VA128
                                                               -18,761               18,761
         Add:
           Recoveries                                           VA135                                     VA140
                                                                42,702                                    42,702
           Adjustments                                          VA145                VA148                VA150
                                                                     0                   0                     0
         Deduct:
           Charge-offs                                          VA155                VA158                VA160
                                                             2,213,416              140,182            2,353,598
         Ending Balance                                         VA165                VA168                VA170
                                                             8,435,399               19,984            8,455,383

         Charge-offs, Recoveries, and Specific Valuation Allowance Activity
                                                        (Report in Thousands of Dollars for the Quarter)
                                                                                   Specific
                                                                                  Valuation
                                                      General Valuation           Allowance
                                                          Allowances              Provisions
                                                                                 & Transfers
                                                                                from General
                                                  Charge-Offs     Recoveries     Allowances      Adjusted Net
                                                   (VA155)         (VA135)     (VA118+VA128) Charge-offs
         Deposits and Investment Securities                                               VA38            VA39
                                                                                               0             0
         Mortgage-Backed Securities                     VA370          VA371             VA372           VA375
                                                              0              0                 0             0


                                                                                                          8/19/2010 8:33 AM
TFR Schedule VA
             Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 13 of 45 PageID #: 2108

         Mortgage Loans: Total                      VA46       VA47          VA48         VA49
                                                1,990,413     20,681         3,237    1,972,969
            Construction:
             1-4 Dwelling Units                   VA420      VA421          VA422        VA425
                                                   3,302         0           1,651        4,953
             Multifamily (5 or More) Dwelling
                                                  VA430      VA431          VA432        VA435
         Units
                                                      0          0              0            0
             Nonresidential Property              VA440      VA441          VA442        VA445
                                                      6          0              0            6
            Permanent:
             1-4 Dwelling Units:
              Revolving, Open-End Loans           VA446      VA447          VA448        VA449
                                                 665,439     10,998             0       654,441
              All Other:
              Secured by First Liens               VA456     VA457          VA458        VA459
                                                1,121,569       699             0     1,120,870
                  Secured by Junior Liens          VA466     VA467          VA468        VA469
                                                  196,129     8,143             0       187,986

             Multifamily (5 or More) Dwelling
                                                  VA470      VA471          VA472        VA475
         Units
                                                   2,856         41            -12        2,803
            Nonresidential Property (Except
                                                  VA480      VA481          VA482        VA485
         Land)
                                                   1,112        800          1,598        1,910
             Land                                 VA490      VA491          VA492        VA495
                                                       0          0              0            0
         Nonmortgage Loans: Total                  VA56       VA57           VA58         VA59
                                                 223,003     22,021         15,524      216,506
            Commercial Loans                      VA520      VA521          VA522        VA525
                                                  49,758      5,964         15,524       59,318
            Consumer Loans:
             Loans on Deposits                    VA510      VA511          VA512        VA515
                                                      1          2              0           -1
             Home Improvement Loans               VA516      VA517          VA518        VA519
                                                      0          0              0            0
             Education Loans                      VA530      VA531          VA532        VA535
                                                      0          0              0            0
             Auto Loans                           VA540      VA541          VA542        VA545
                                                      6         49              0          -43
             Mobile Home Loans                    VA550      VA551          VA552        VA555



                                                                                         8/19/2010 8:33 AM
TFR Schedule VA
             Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 14 of 45 PageID #: 2109

                                                            0              9         0              -9
             Credit Cards                              VA556          VA557     VA558           VA559
                                                      168,604         15,816         0         152,788
             Other                                     VA560          VA561     VA562           VA565
                                                        4,634            181         0           4,453
         Repossessed Assets: Total                      VA60                     VA62            VA65
                                                            0                  140,182         140,182
            Real Estate:
             Construction                              VA605                    VA606           VA607
                                                           0                         0               0
             1-4 Dwelling Units                        VA613                    VA614           VA615
                                                           0                   140,182         140,182
             Multifamily (5 or More) Dwelling
                                                       VA616                   VA617            VA618
         Units
                                                           0                       0                0
             Nonresidential (Except Land)              VA625                   VA626            VA627
                                                           0                       0                0
             Land                                      VA628                   VA629            VA631
                                                           0                       0                0
            Other Repossessed Assets                   VA630                   VA632            VA633
                                                           0                       0                0
         Real Estate Held for Investment                                        VA72             VA75
                                                                                   0                0
         Equity Investments Not Subject to
                                                                               VA822            VA825
         FASB Statement No.115
                                                                                   0                0
         Other Assets                                  VA930          VA931    VA932            VA935
                                                           0              0        0                0

         OTHER ITEMS
                                                                                          (Report in
                                                                                         Thousands of
                                                                                           Dollars)
         Troubled Debt Restructured:
           Amount this Quarter                                                      VA940 1,623,144
           Amount Included in Schedule SC in Compliance with Modified Terms         VA942 1,897,207
         Mortgage Loans Foreclosed During the Quarter: Total                         VA95 861,134
           Construction                                                             VA951         0
           Permanent Loans Secured By:
            1-4 Dwelling Units                                                      VA952 853,132
            Multifamily (5 or More) Dwelling Units                                  VA953   7,166
            Nonresidential (Except Land)                                            VA954     836
            Land                                                                    VA955       0


                                                                                                8/19/2010 8:33 AM
TFR Schedule VA
             Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 15 of 45 PageID #: 2110

         Purchased Impaired Loans Held for Investment Accounted for in Accordance with
         AICPA SOP 03-3 (Exclude Loans Held for Sale):
           Outstanding Balance (Contractual)                                               VA980   59,149
           Recorded Investment (Carrying Amount Before Deducting Any Loan Loss Allowances) VA981   45,992
           Allowance Amount Included in Allowance for Loan and Lease Losses (SC283, SC357) VA985        0

         Line items VA960 through VA975 are not available to the public for individual
         institutions.




                                                                                                   8/19/2010 8:33 AM
TFR Schedule SI
              Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 16 of 45 PageID #: 2111


          Washington Mutual Bank
          2273 NORTH GREEN VALLEY PARKWAY                                  Office of Thrift Supervision
          HENDERSON , NV 89014                                             2008 Thrift Financial Report
          Docket Number: 8551                                                     Schedule - SI
          for the quarter ending: 06/30/2008                         Consolidated Supplemental Information
                                                      Skip Navigation
                                         Information Page | Search | Report Options


                                                                                                            (Report in
                                                                                                           Thousands of
         Miscellaneous:                                                                      Lines           Dollars)
          Number of Full-time Equivalent Employees                                         SI370                  41,360
          Financial Assets Held for Trading Purposes                                       SI375               2,172,260
          Financial Assets Carried at Fair Value Through Earnings                          SI376               3,945,982
          Financial Liabilities Carried at Fair Value Through Earnings                     SI377                 810,390
          Available-for-Sale Securities                                                    SI385              24,027,524
          Assets Held for Sale                                                             SI387               1,878,668
          Loans Serviced for Others                                                        SI390             442,740,263
         Residual Interests:
          Residual Interests in the Form of Interest-Only Strips                           SI402                    117,973
          Other Residual Interests                                                         SI404                  2,110,622
         Qualified Thrift Lender Test:
          Actual Thrift Investment Percentage at Month-end:
           First Month of Quarter                                                          SI581                   95.10 %
           Second Month of Quarter                                                         SI582                   95.42 %
           Third Month of Quarter                                                          SI583                   94.81 %
         IRS Domestic Building and Loan Test:
          Percent of Assets Test                                                           SI585                    0.00 %
          Do you meet the DBLA business operations test?                                   SI586                         No
         Aggregate Investment in Service Corporations                                      SI588                  1,264,532




         Extensions of credit by the reporting association (and its controlled
         subsidiaries) to its executive officers, principal shareholders, directors, and                  Report in Thousands of
         their related interests as of the report date:                                            Line                  Dollars



           Aggregate amount of all extensions of credit                                    SI590                          635

           Number of executive officers, principal shareholders, and
           directors to whom the amount of all extensions of credit
           (including extensions of credit to related interests) equals or
           exceeds the lesser of $500,000 or 5 percent of unimpaired
                                                                                           SI595                              0


                                                                                                                     8/19/2010 8:41 AM
TFR Schedule SI
              Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 17 of 45 PageID #: 2112

           capital and unimpaired surplus (CCR30 + CCR35 +
           CCR530 + CCR105)



                                                                                                         Report in Thousands of
         Summary of Changes in Equity Capital:                                                  Line                    Dollars

          Beginning Equity Capital                                                      SI600                 24,509,434
          Net Income (Loss) (SO91)                                                      SI610                 -3,189,457
          Dividends Declared:
           Preferred Stock                                                              SI620                          0
           Common Stock                                                                 SI630                          0
          Stock Issued                                                                  SI640                          0
          Stock Retired                                                                 SI650                          0
          Capital Contributions (Where No Stock is Issued)                              SI655                  3,000,000
          New Basis Accounting Adjustments                                              SI660                          0
          Other Comprehensive Income                                                    SI662                     57,957
          Prior Period Adjustments                                                      SI668                          0
          Other Adjustments                                                             SI671                      1,813
          Ending Equity Capital (SC80) (600 + 610 - 620 - 630 + 640 - 650 + 655 + 660
         + 662 + 668 + 671)                                                             SI680                 24,379,747

                                                                                                       Report in Thousands of
         Mutual Fund and Annuity Sales:                                                         Line                  Dollars

          Do you sell private-label or third-party mutual funds and annuities?          SI805                          Yes
          Total Assets you Manage of Proprietary Mutual Funds and Annuities             SI815                            0
          Fee Income from the Sale and Servicing of Mutual Funds and Annuities          SI860                       45,741

                                                                                                                    Report in
                                                                                                                 Thousands of
         Average Balance Sheet Data (Based on Month-End Data):                                         Line           Dollars

          Total Assets                                                                           SI870 313,346,202
          Deposits and Investments Excluding Non-Interest-Earning Items                          SI875 14,680,497
          Mortgage Loans and Mortgage-Backed Securities                                          SI880 251,411,750
          Nonmortgage Loans                                                                      SI885 11,652,037
          Deposits and Escrows                                                                   SI890 190,514,734
          Total Borrowings                                                                       SI895 85,318,369

         Line items SI750 and SI760 are not available to the public for individual
         institutions.




                                                                                                                   8/19/2010 8:41 AM
TFR Schedule CCR
             Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 18 of 45 PageID #: 2113


         Washington Mutual Bank
         2273 NORTH GREEN VALLEY PARKWAY                                  Office of Thrift Supervision
         HENDERSON , NV 89014                                             2008 Thrift Financial Report
         Docket Number: 8551                                                   Schedule - CCR
         for the quarter ending: 06/30/2008                           Consolidated Capital Requirement
                                                     Skip Navigation
                                        Information Page | Search | Report Options


                                                                                                   (Report in
                                                                                                  Thousands of
        TIER 1 (CORE) CAPITAL REQUIREMENT:                                                Lines     Dollars)

        Tier 1 (Core) Capital
          Equity Capital (SC80)                                                          CCR100      24,379,747
          Deduct:
              Investments in and Advances to "Nonincludable" Subsidiaries
                                                                                         CCR105           332,675
               Goodwill and Certain Other Intangible Assets
                                                                                         CCR115          7,381,703
               Disallowed Servicing Assets, Disallowed Deferred Tax Assets, Disallowed
               Residual Interests, and Other Disallowed Assets
                                                                                         CCR133           384,549
               Other
                                                                                         CCR134                  0
         Add:
          Accumulated Losses (Gains) on Certain Available-for-Sale Securities and
        Cash Flow Hedges, Net of Taxes                                                   CCR180           840,540
          Intangible Assets                                                              CCR185           166,175
          Minority Interest in Includable Consolidated Subsidiaries Including REIT
            Preferred Stock Reported as a Borrowing                                      CCR190       3,911,685
          Other                                                                          CCR195               0
        Tier 1 (Core) Capital (100-105-115-133-134+180+185+190+195)                      CCR20       21,199,220

        Adjusted Total Assets
        Total Assets (SC60)                                                              CCR205     307,021,614
         Deduct:
          Assets of "Nonincludable" Subsidiaries                                         CCR260            408,503
          Goodwill and Certain Other Intangible Assets                                   CCR265          7,604,409
          Disallowed Servicing Assets, Disallowed Deferred Tax Assets, Disallowed
        Residual Interests, and Other Disallowed Assets                                  CCR270           617,506
          Other                                                                          CCR275                 0
         Add:
          Accumulated Losses (Gains) on Certain Available-for-Sale Securities and
        Cash Flow Hedges                                                                 CCR280          1,270,192


                                                                                                           8/19/2010 8:42 AM
TFR Schedule CCR
             Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 19 of 45 PageID #: 2114

          Intangible Assets                                                  CCR285         283,727
          Other                                                              CCR290               0
        Adjusted Total Assets (205-260-265-270-275+280+285+290)              CCR25      299,945,115

        Tier 1 (Core) Capital Requirement (25 x 4%)                          CCR27       11,997,805

                                                                                       (Report in
                                                                                      Thousands of
        TOTAL RISK-BASED CAPITAL REQUIREMENT:                                 Lines     Dollars)

        Tier 1 (Core) Capital (20)                                           CCR30       21,199,220
        Tier 2 (Supplementary) Capital:
         Unrealized Gains on Available-for-Sale Equity Securities            CCR302               0
         Qualifying Subordinated Debt and Redeemable Preferred Stock         CCR310       6,558,834
         Other Equity Instruments                                            CCR340               0
         Allowances for Loan and Lease Losses                                CCR350       3,032,129
         Other                                                               CCR355               0
        Tier 2 (Supplementary) Capital (302 + 310 + 340 + 350 + 355)         CCR33        9,590,963



        Allowable Tier 2 (Supplementary) Capital                             CCR35        9,590,963

        Equity Investments and Other Assets Required to be Deducted          CCR370           9,609
        Deduction for Low-Level Recourse and Residual Interests              CCR375       1,267,201

        Total Risk-based Capital (30 + 35 - 370 - 375)                       CCR39       29,513,373

        Risk-Weight Categories
        0% Risk-Weight:
         Cash                                                                CCR400         900,924
         Securities Backed by Full Faith and Credit of U.S. Government       CCR405         353,600
         Notes and Obligations of FDIC, Including Covered Assets             CCR409               0
         Other                                                               CCR415         125,459
         Total (400 + 405 + 409 + 415)                                       CCR420       1,379,983
        0% Risk-Weight Total (420 x 0%)                                      CCR40                0



        20% Risk-Weight:
         Mortgage and Asset-Backed Securities Eligible for 20% Risk Weight   CCR430      17,501,100
         Claims on FHLBs                                                     CCR435       4,947,322
         General Obligations of State and Local Governments                  CCR440         679,494
         Claims on Domestic Depository Institutions                          CCR445       4,233,886



                                                                                            8/19/2010 8:42 AM
TFR Schedule CCR
             Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 20 of 45 PageID #: 2115

         Other                                                                      CCR450     5,927,465
         Total (430 + 435 + 440 + 445 + 450)                                        CCR455    33,289,267
        20% Risk-Weight Total (455 x 20%)                                           CCR45      6,657,853

        50% Risk-Weight:
         Qualifying Single-Family Residential Mortgage Loans                        CCR460   121,417,604
         Qualifying Multifamily Residential Mortgage Loans                          CCR465     7,311,323
         Mortgage and Asset-Backed Securites Eligible for 50% Risk Weight           CCR470     1,203,295
         State and Local Revenue Bonds                                              CCR475       744,058
         Other                                                                      CCR480    10,999,505
         Total (460 + 465 + 470 + 475 + 480)                                        CCR485   141,675,785
        50% Risk-Weight Total (485 x 50%)                                           CCR50     70,837,893

        100% Risk-Weight:
         Securities Risk Weighted at 100% (or More) Under the Ratings-Based
                                                                                    CCR501     2,186,978
        Approach
         All Other Assets                                                           CCR506   162,887,602
         Total (501 + 506)                                                          CCR510   165,074,580
        100% Risk-Weight Total (510 x 100%)                                         CCR55    165,074,580



         Amount of Low-Level Recourse and Residual Interests Before Risk-Weighting CCR605              0
        Risk-Weighted Assets for Low-Level Recourse and Residual Interests (605 x
                                                                                   CCR62               0
        12.50)

        Assets to Risk-Weight (420 + 455 + 485 + 510 + 605)                         CCR64    341,419,615
        Subtotal Risk-Weighted Assets (40 + 45 + 50 + 55 + 62)                      CCR75    242,570,326
         Excess Allowances for Loan and Lease Losses                                CCR530     5,403,270
        Total Risk-Weighted Assets (75 - 530)                                       CCR78    237,167,056
        Total Risk-Based Capital Requirement (78 x 8%)                              CCR80     18,973,364

        CAPITAL AND PROMPT CORRECTIVE ACTION RATIOS:
        Tier 1 (Core) Capital Ratio                                                 CCR810       7.07 %
         (Tier 1 (Core) Capital / Adjusted Total Assets)

        Total Risk-Based Capital Ratio                                              CCR820      12.44 %
         (Total Risk-Based Capital / Risk-Weighted Assets)

        Tier 1 Risk-Based Capital Ratio                                             CCR830       8.40 %
          ((Tier 1 (Core) Capital – Deduction for Low-level Recourse and Residual
        Interests) / Risk-Weighted Assets)




                                                                                                 8/19/2010 8:42 AM
TFR Schedule CCR
             Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 21 of 45 PageID #: 2116

        Tangible Equity Ratio                                                          CCR840   7.02 %
         ((Tangible Capital + Cumulative Perpetual Preferred Stock) / Tangible Assets)




                                                                                                8/19/2010 8:42 AM
TFR Schedule SC
              Case 1:19-cv-00775-RGA Document
                                         Exhibit24B Filed 08/13/19 Page 22 of 45 PageID #: 2117

         Washington Mutual Bank FSB
         6250 NORTH SAGEWOOD DRIVE                                        Office of Thrift Supervision
         PARK CITY , UT 84098                                             2008 Thrift Financial Report
         Docket Number: 11905                                                   Schedule - SC
         for the quarter ending: 06/30/2008                          Consolidated Statement of Condition
                                                     Skip Navigation
                                        Information Page | Search | Report Options


                                                                                                      (Report in
                                                                                                      Thousands
                                              ASSETS                                         Lines    of Dollars)

         Cash, Deposits, and Investment Securities:                                Total SC11          7,160,335
          Cash and Non-Interest-Earning Deposits                                         SC110           101,528
          Interest-Earning Deposits in FHLBs                                             SC112             1,248
          Other Interest-Earning Deposits                                                SC118                 0
          Federal Funds Sold and Securities Purchased Under Agreements to Resell         SC125                 0
          U.S. Government, Agency, and Sponsored Enterprise Securities                   SC130         3,362,053
          Equity Securities Subject to FASB Statement No. 115                            SC140                74
          State and Municipal Obligations                                                SC180         1,400,726
          Securities Backed by Nonmortgage Loans                                         SC182         1,059,221
          Other Investment Securities                                                    SC185         1,196,729
          Accrued Interest Receivable                                                    SC191            38,756

         Mortgage-Backed Securities:                                              Total   SC22        16,877,894
          Pass-Through:
           Insured or Guaranteed by an Agency or Sponsored Enterprise of the U.S.         SC210        5,124,697
           Other Pass-Through                                                             SC215            1,328
          Other Mortgage-Backed Securities (Excluding Bonds):
           Issued or Guaranteed by FNMA, FHLMC, or GNMA                                   SC217        2,547,923
           Collateralized by Mortgage-Backed Securities Issued or Guaranteed by FNMA,                          0
         FHLMC, or GNMA                                                                   SC219
           Other                                                                          SC222        9,125,023
          Accrued Interest Receivable                                                     SC228           78,923
          General Valuation Allowances                                                    SC229                0

         Mortgage Loans:                                                           Total SC26          8,644,219
          Construction Loans on:
           1-4 Dwelling Units                                                             SC230                  0
           Multifamily (5 or More) Dwelling Units                                         SC235                  0
           Nonresidential Property                                                        SC240                  0




                                                                                                           8/19/2010 8:22 AM
TFR Schedule SC
              Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 23 of 45 PageID #: 2118

          Permanent Mortgages on:
           1-4 Dwelling Units:
            Revolving, Open-End Loans                                        SC251       285,807
            All Other:
             Secured by First Liens                                          SC254        88,670
             Secured by Junior Liens                                         SC255         6,320
           Multifamily (5 or More) Dwelling Units                            SC256     8,281,808
           Nonresidential Property (Except Land)                             SC260           480
           Land                                                              SC265         4,137

          Accrued Interest Receivable                                        SC272        40,874
          Advances for Taxes and Insurance                                   SC275             0

          Allowance for Loan and Lease Losses                                SC283        63,877

         Nonmortgage Loans:                                            Total SC31     11,898,262

          Commercial Loans:                                            Total SC32     11,894,794
           Secured                                                           SC300           258
           Unsecured                                                         SC303    11,894,536
           Lease Receivables                                                 SC306             0

          Consumer Loans:                                              Total SC35          4,372
            Loans on Deposits                                                SC310            17
            Home Improvement Loans (Not secured by real estate)              SC316             0
            Education Loans                                                  SC320             0
            Auto Loans                                                       SC323             2
            Mobile Home Loans                                                SC326             0
            Credit Cards                                                     SC328             0
            Other, Including Lease Receivables                               SC330         4,353
          Accrued Interest Receivable                                        SC348            10

          Allowance for Loan and Lease Losses                                SC357             914

         Repossessed Assets:                                           Total SC40              253
          Real Estate:
           Construction                                                      SC405               0
           1-4 Dwelling Units                                                SC415             253
           Multifamily (5 or More) Dwelling Units                            SC425               0
           Nonresidential (Except Land)                                      SC426               0
           Land                                                              SC428               0
           U.S. Government-Guaranteed or -Insured Real Estate Owned          SC429               0


                                                                                          8/19/2010 8:22 AM
TFR Schedule SC
              Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 24 of 45 PageID #: 2119

          Other Repossessed Assets                                                           SC430              0
          General Valuation Allowances                                                       SC441              0

         Real Estate Held for Investment                                                     SC45               0

         Equity Investments Not Subject to FASB Statement No. 115:                    Total SC51          676,707
          Federal Home Loan Bank Stock                                                      SC510         676,501
          Other                                                                             SC540             206

         Office Premises and Equipment                                                       SC55           8,641

         Other Assets:                                                                Total SC59          781,696
          Bank-Owned Life Insurance:
           Key Person Life Insurance                                                         SC615              0
           Other                                                                             SC625              0
          Intangible Assets:
           Servicing Assets On:
             Mortgage Loans                                                                  SC642              0
             Nonmortgage Loans                                                               SC644              0
           Goodwill and Other Intangible Assets                                              SC660            110
          Interest-Only Strip Receivables and Certain Other Instruments                      SC665              0
          Other Assets                                                                       SC689        781,586
                                      Memo: Detail of Other Assets
                                                    Code                Amount
                                         SC691             4      SC692  728,096
                                         SC693            14      SC694   22,818
                                         SC697            13      SC698   20,621
                                                                             Report in
                                                                            Thousands of
                                                                     Line     Dollars

          General Valuation Allowances                                                           SC699          0

         Total Assets                                                                            SC60 46,048,007

                                             LIABILITIES

         Deposits and Escrows:                                                             Total SC71 4,809,310
          Deposits                                                                               SC710 4,809,638
          Escrows                                                                                SC712     6,880
          Unamortized Yield Adjustments on Deposits and Escrows                                  SC715    -7,208

         Borrowings:                                                                       Total SC72 10,712,608
          Advances from FHLBank                                                                  SC720 10,712,439



                                                                                                          8/19/2010 8:22 AM
TFR Schedule SC
              Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 25 of 45 PageID #: 2120

          Federal Funds Purchased and Securities Sold Under Agreements to Repurchase              SC730           169
          Subordinated Debentures (Including Mandatory Convertible Securities and                                   0
         Limited-Life Preferred Stock)                                                            SC736
          Mortgage Collateralized Securities Issued:
           CMOs (including REMICs)                                                                SC740                  0
          Other Borrowings                                                                        SC760                  0

         Other Liabilities:                                                            Total SC75 1,296,102
          Accrued Interest Payable - Deposits                                                SC763    20,073
          Accrued Interest Payable - Other                                                   SC766    74,193
          Accrued Taxes                                                                      SC776    59,775
          Accounts Payable                                                                   SC780     1,182
          Deferred Income Taxes                                                              SC790         0
          Other Liabilities and Deferred Income                                              SC796 1,140,879
                                      Memo: Detail of Other Liabilities
                                                    Code                Amount
                                         SC791           10       SC792 1,138,117
                                         SC794           18       SC795     1,500
                                         SC797           11       SC798       513
                                                                                  Report in
                                                                                 Thousands of
                                                                        Line       Dollars

         Total Liabilities                                                                        SC70    16,818,020

         Minority Interest                                                                        SC800                  0



                                                                                                           (Report in
                                                                                                  line    Thousands of
                                                                                                            Dollars)

                                        EQUITY CAPITAL
         Perpetual Preferred Stock:
          Cumulative                                                                            SC812                    0
          Noncumulative                                                                         SC814                    0

         Common Stock:
          Par Value                                                                             SC820              0
          Paid in Excess of Par                                                                 SC830     29,392,778

         Accumulated Other Comprehensive Income:                                    Total SC86              -781,084
          Unrealized Gains (Losses) on Available-for-Sale Securities                      SC860             -781,084
          Gains (Losses) on Cash Flow Hedges                                              SC865                    0
          Other                                                                           SC870                    0




                                                                                                              8/19/2010 8:22 AM
TFR Schedule SC
              Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 26 of 45 PageID #: 2121

         Retained Earnings                                                    SC880      618,293

         Other Components of Equity Capital                                   SC891             0

         Total Equity Capital                                                 SC80    29,229,987

         Total Liabilities, Minority Interest, and Equity Capital             SC90    46,048,007




                                                                                          8/19/2010 8:22 AM
TFR Schedule SO
              Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 27 of 45 PageID #: 2122


         Washington Mutual Bank FSB
         6250 NORTH SAGEWOOD DRIVE                                         Office of Thrift Supervision
         PARK CITY , UT 84098                                              2008 Thrift Financial Report
         Docket Number: 11905                                                    Schedule - SO
         for the quarter ending: 06/30/2008                           Consolidated Statement of Operations
                                                      Skip Navigation
                                         Information Page | Search | Report Options


                                                                                                       (Report in
                                                                                                       Thousands
                                                                                                       of Dollars)
                                                                                                       For the
                                                                                              Lines    Quarter
         Interest Income:                                                         Total      SO11         507,870
          Deposits and Investment Securities                                                 SO115         77,547
          Mortgage-Backed Securities                                                         SO125        245,477
          Mortgage Loans                                                                     SO141        138,824
           Prepayment Fees, Late Fees, and Assumption Fees for Mortgage Loans                SO142          1,128
          Nonmortgage Loans:
           Commercial Loans and Leases                                                       SO160            44,744
             Prepayment Fees, Late Fees, and Assumption Fees for Commercial Loans            SO162                 1
           Consumer Loans and Leases                                                         SO171               146
             Prepayment Fees, Late Fees, and Assumption Fees for Consumer Loans              SO172                 3
         Dividend Income on Equity Investments Not Subject to FASB
                                                                                  Total
         Statement No. 115:                                                                  SO18              2,437
           Federal Home Loan Bank Stock                                                      SO181             2,437
           Other                                                                             SO185                 0

         Interest Expense:                                                        Total      SO21            109,157
          Deposits                                                                           SO215            26,408
          Escrows                                                                            SO225                 1
          Advances from FHLBank                                                              SO230            82,747
          Subordinated Debentures (Including Mandatory Convertible Securities)               SO240                 0
          Mortgage Collateralized Securities Issued                                          SO250                 0
          Other Borrowed Money                                                               SO260                 1
          Capitalized Interest                                                               SO271                 0
         Net Interest Income (Expense) Before Provision for Losses on Interest-Bearing
         Assets                                                                              SO312           401,150

         Net Provision for Losses on Interest-Bearing Assets                                 SO321           -14,634

         Net Interest Income (Expense) After Provision for Losses on Interest-Bearing
         Assets                                                                              SO332           415,784


                                                                                                             8/19/2010 8:25 AM
TFR Schedule SO
              Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 28 of 45 PageID #: 2123


         Noninterest Income:                                                          Total   SO42       -298,761
          Mortgage Loan Servicing Fees                                                        SO410             0
          Amortization of and Fair Value Adjustments to Loan Servicing Assets and Loan
         Servicing Liabilities                                                                SO411            0
          Other Fees and Charges                                                              SO420       16,769
          Net Income (Loss) from:
           Sale of Assets Held for Sale and Available-for-Sale Securities                     SO430      -315,625
           Operations and Sale of Repossessed Assets                                          SO461            21
           LOCOM Adjustments Made to Assets Held for Sale                                     SO465             0
           Sale of Securities Held-to-Maturity                                                SO467             0
           Sale of Loans Held for Investment                                                  SO475             0
           Sale of Other Assets Held for Investment                                           SO477             0
           Gains and Losses on Financial Assets and Liabilities Carried at Fair Value         SO485            27
          Other Noninterest Income                                                            SO488            47
                                      Memo: Detail of Other Noninterest Income
                                                    Code                   Amount
                                         SO489            99     SO492          47
                                         SO495             0     SO496            0
                                         SO497             0     SO498            0
                                                                                                      Report in
                                                                                                      Thousands
                                                                                      Line            of Dollars
         Noninterest Expense:                                                      Total   SO51           25,721
          All Personnel Compensation and Expense                                           SO510           2,875
          Legal Expense                                                                    SO520              15
          Office Occupancy and Equipment Expense                                           SO530           1,002
          Marketing and Other Professional Services                                        SO540          16,324
          Loan Servicing Fees                                                              SO550               0
          Goodwill and Other Intangibles Expense                                           SO560               0
          Net Provision for Losses on Non-Interest-Bearing Assets                          SO570               0
          Other Noninterest Expense                                                        SO580           5,505
                                      Memo: Detail of Other Noninterest Expense
                                                    Code                  Amount
                                         SO581            99     SO582        3,261
                                         SO583            13     SO584        1,375
                                         SO585            99     SO586          320
                                                                                                      Report in
                                                                                                      Thousands
                                                                                              Line    of Dollars
         Income (Loss) Before Income Taxes:                                                SO60           91,302



                                                                                                          8/19/2010 8:25 AM
TFR Schedule SO
              Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 29 of 45 PageID #: 2124

         Income Taxes:                                                          Total   SO71    29,987
          Federal                                                                       SO710   26,095
          State, Local, and Other                                                       SO720    3,892

         Income (Loss) Before Extraordinary Items and Effects of Accounting Changes SO81        61,315

         Extraordinary Items, Net of Tax Effect, and Cumulative Effect of Changes in
         Accounting Principles                                                          SO811         0

         NET INCOME (LOSS)                                                              SO91    61,315




                                                                                                8/19/2010 8:25 AM
TFR Schedule VA
             Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 30 of 45 PageID #: 2125


         Washington Mutual Bank FSB                                     Office of Thrift Supervision
         6250 NORTH SAGEWOOD DRIVE                                     2008 Thrift Financial Report
         PARK CITY , UT84098                                                  Schedule - VA
         Docket Number: 11905                               Consolidated Valuation Allowances and Related Data
         for the quarter ending: 06/30/2008
                                                    Skip Navigation
                                       Information Page | Search | Report Options


                                                       (Report in Thousands of Dollars for the Quarter)
         Reconciliation                                             Valuation Allowances
                                                       General            Specific               Total
         Beginning Balance                                   VA105                VA108                VA110
                                                             80,847                     0              80,847
         Add or Deduct:
           Net Provision for Loss                              VA115                VA118              VA120
                                                              -14,634                   0              -14,634
           Transfers                                           VA125                VA128
                                                                    0                   0
         Add:
           Recoveries                                          VA135                                   VA140
                                                                   9                                       9
           Adjustments                                         VA145                VA148              VA150
                                                                   0                    0                  0
         Deduct:
           Charge-offs                                         VA155                VA158              VA160
                                                                1,431                   0               1,431
         Ending Balance                                        VA165                VA168              VA170
                                                               64,791                   0              64,791

         Charge-offs, Recoveries, and Specific Valuation Allowance Activity
                                                        (Report in Thousands of Dollars for the Quarter)
                                                                                   Specific
                                                                                  Valuation
                                                      General Valuation           Allowance
                                                          Allowances              Provisions
                                                                                 & Transfers
                                                                                from General
                                                  Charge-Offs     Recoveries     Allowances      Adjusted Net
                                                   (VA155)         (VA135)     (VA118+VA128) Charge-offs
         Deposits and Investment Securities                                               VA38            VA39
                                                                                               0             0
         Mortgage-Backed Securities                     VA370          VA371             VA372           VA375
                                                              0              0                 0             0


                                                                                                       8/19/2010 8:26 AM
TFR Schedule VA
             Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 31 of 45 PageID #: 2126

         Mortgage Loans: Total                    VA46        VA47           VA48         VA49
                                                  1,334          2              0         1,332
            Construction:
             1-4 Dwelling Units                  VA420       VA421          VA422        VA425
                                                     0           0              0            0
             Multifamily (5 or More) Dwelling
                                                 VA430       VA431          VA432        VA435
         Units
                                                     0           0              0            0
             Nonresidential Property             VA440       VA441          VA442        VA445
                                                     0           0              0            0
            Permanent:
             1-4 Dwelling Units:
              Revolving, Open-End Loans          VA446       VA447          VA448        VA449
                                                  1,334          2              0         1,332
              All Other:
              Secured by First Liens             VA456       VA457          VA458        VA459
                                                     0           0              0            0
                  Secured by Junior Liens        VA466       VA467          VA468        VA469
                                                     0           0              0            0

             Multifamily (5 or More) Dwelling
                                                 VA470       VA471          VA472        VA475
         Units
                                                     0            0             0              0
            Nonresidential Property (Except
                                                 VA480       VA481          VA482        VA485
         Land)
                                                     0           0              0            0
             Land                                VA490       VA491          VA492        VA495
                                                     0           0              0            0
         Nonmortgage Loans: Total                 VA56        VA57           VA58         VA59
                                                    97           7              0           90
            Commercial Loans                     VA520       VA521          VA522        VA525
                                                    50           2              0           48
            Consumer Loans:
             Loans on Deposits                   VA510       VA511          VA512        VA515
                                                     0           0              0            0
             Home Improvement Loans              VA516       VA517          VA518        VA519
                                                     0           0              0            0
             Education Loans                     VA530       VA531          VA532        VA535
                                                     0           0              0            0
             Auto Loans                          VA540       VA541          VA542        VA545
                                                     0           0              0            0
             Mobile Home Loans                   VA550       VA551          VA552        VA555



                                                                                         8/19/2010 8:26 AM
TFR Schedule VA
             Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 32 of 45 PageID #: 2127

                                                           0              0       0            0
             Credit Cards                              VA556          VA557   VA558        VA559
                                                           0              0       0            0
             Other                                     VA560          VA561   VA562        VA565
                                                          47              5       0           42
         Repossessed Assets: Total                      VA60                   VA62         VA65
                                                           0                      0            0
            Real Estate:
             Construction                              VA605                  VA606        VA607
                                                           0                      0            0
             1-4 Dwelling Units                        VA613                  VA614        VA615
                                                           0                      0            0
             Multifamily (5 or More) Dwelling
                                                       VA616                  VA617        VA618
         Units
                                                           0                      0            0
             Nonresidential (Except Land)              VA625                  VA626        VA627
                                                           0                      0            0
             Land                                      VA628                  VA629        VA631
                                                           0                      0            0
            Other Repossessed Assets                   VA630                  VA632        VA633
                                                           0                      0            0
         Real Estate Held for Investment                                       VA72         VA75
                                                                                  0            0
         Equity Investments Not Subject to
                                                                              VA822        VA825
         FASB Statement No.115
                                                                                  0            0
         Other Assets                                  VA930          VA931   VA932        VA935
                                                           0              0       0            0

         OTHER ITEMS
                                                                                      (Report in
                                                                                      Thousands
                                                                                      of Dollars)
         Troubled Debt Restructured:
           Amount this Quarter                                                        VA940 1,085
           Amount Included in Schedule SC in Compliance with Modified Terms           VA942 7,133
         Mortgage Loans Foreclosed During the Quarter: Total                           VA95 121
           Construction                                                               VA951     0
           Permanent Loans Secured By:
            1-4 Dwelling Units                                                        VA952 121
            Multifamily (5 or More) Dwelling Units                                    VA953   0
            Nonresidential (Except Land)                                              VA954   0
            Land                                                                      VA955   0


                                                                                          8/19/2010 8:26 AM
TFR Schedule VA
             Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 33 of 45 PageID #: 2128

         Purchased Impaired Loans Held for Investment Accounted for in Accordance with
         AICPA SOP 03-3 (Exclude Loans Held for Sale):
           Outstanding Balance (Contractual)                                                 VA980     0
           Recorded Investment (Carrying Amount Before Deducting Any Loan Loss Allowances)   VA981     0
           Allowance Amount Included in Allowance for Loan and Lease Losses (SC283, SC357)   VA985     0

         Line items VA960 through VA975 are not available to the public for individual
         institutions.




                                                                                                 8/19/2010 8:26 AM
TFR Schedule SI
              Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 34 of 45 PageID #: 2129


          Washington Mutual Bank FSB
          6250 NORTH SAGEWOOD DRIVE                                           Office of Thrift Supervision
          PARK CITY , UT 84098                                                2008 Thrift Financial Report
          Docket Number: 11905                                                       Schedule - SI
          for the quarter ending: 06/30/2008                            Consolidated Supplemental Information
                                                         Skip Navigation
                                            Information Page | Search | Report Options


                                                                                                            (Report in
                                                                                                           Thousands of
         Miscellaneous:                                                                      Lines           Dollars)
          Number of Full-time Equivalent Employees                                         SI370                      187
          Financial Assets Held for Trading Purposes                                       SI375                  12,577
          Financial Assets Carried at Fair Value Through Earnings                          SI376                  12,577
          Financial Liabilities Carried at Fair Value Through Earnings                     SI377                        0
          Available-for-Sale Securities                                                    SI385              21,808,910
          Assets Held for Sale                                                             SI387                        0
          Loans Serviced for Others                                                        SI390                        0
         Residual Interests:
          Residual Interests in the Form of Interest-Only Strips                           SI402                           0
          Other Residual Interests                                                         SI404                      29,386
         Qualified Thrift Lender Test:
          Actual Thrift Investment Percentage at Month-end:
           First Month of Quarter                                                          SI581                   87.43 %
           Second Month of Quarter                                                         SI582                   77.23 %
           Third Month of Quarter                                                          SI583                   69.23 %
         IRS Domestic Building and Loan Test:
          Percent of Assets Test                                                           SI585                     0.00 %
          Do you meet the DBLA business operations test?                                   SI586                         No
         Aggregate Investment in Service Corporations                                      SI588                          0




         Extensions of credit by the reporting association (and its controlled
         subsidiaries) to its executive officers, principal shareholders, directors, and                  Report in Thousands of
         their related interests as of the report date:                                            Line                  Dollars



           Aggregate amount of all extensions of credit                                    SI590                              0

           Number of executive officers, principal shareholders, and
           directors to whom the amount of all extensions of credit
           (including extensions of credit to related interests) equals or
           exceeds the lesser of $500,000 or 5 percent of unimpaired
                                                                                           SI595                              0


                                                                                                                     8/19/2010 8:27 AM
TFR Schedule SI
              Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 35 of 45 PageID #: 2130

           capital and unimpaired surplus (CCR30 + CCR35 +
           CCR530 + CCR105)



                                                                                                           Report in Thousands of
         Summary of Changes in Equity Capital:                                                      Line                  Dollars

          Beginning Equity Capital                                                      SI600                     29,233,170
          Net Income (Loss) (SO91)                                                      SI610                         61,315
          Dividends Declared:
           Preferred Stock                                                              SI620                              0
           Common Stock                                                                 SI630                              0
          Stock Issued                                                                  SI640                              0
          Stock Retired                                                                 SI650                              0
          Capital Contributions (Where No Stock is Issued)                              SI655                              0
          New Basis Accounting Adjustments                                              SI660                              0
          Other Comprehensive Income                                                    SI662                        -64,498
          Prior Period Adjustments                                                      SI668                              0
          Other Adjustments                                                             SI671                              0
          Ending Equity Capital (SC80) (600 + 610 - 620 - 630 + 640 - 650 + 655 + 660
         + 662 + 668 + 671)                                                             SI680                     29,229,987

                                                                                                      Report in Thousands
         Mutual Fund and Annuity Sales:                                                      Line                of Dollars

          Do you sell private-label or third-party mutual funds and annuities?       SI805                                    No
          Total Assets you Manage of Proprietary Mutual Funds and Annuities          SI815                               0
          Fee Income from the Sale and Servicing of Mutual Funds and Annuities       SI860                               0

                                                                                                                      Report in
                                                                                                                   Thousands of
         Average Balance Sheet Data (Based on Month-End Data):                                             Line         Dollars

          Total Assets                                                                                SI870 44,978,598
          Deposits and Investments Excluding Non-Interest-Earning Items                               SI875 9,383,326
          Mortgage Loans and Mortgage-Backed Securities                                               SI880 25,693,271
          Nonmortgage Loans                                                                           SI885 8,674,109
          Deposits and Escrows                                                                        SI890 3,129,206
          Total Borrowings                                                                            SI895 11,471,451

         Line items SI750 and SI760 are not available to the public for individual institutions.




                                                                                                                     8/19/2010 8:27 AM
TFR Schedule CCR
             Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 36 of 45 PageID #: 2131


         Washington Mutual Bank FSB
         6250 NORTH SAGEWOOD DRIVE                                       Office of Thrift Supervision
         PARK CITY , UT 84098                                            2008 Thrift Financial Report
         Docket Number: 11905                                                  Schedule - CCR
         for the quarter ending: 06/30/2008                           Consolidated Capital Requirement
                                                     Skip Navigation
                                        Information Page | Search | Report Options


                                                                                                   (Report in
                                                                                                  Thousands of
        TIER 1 (CORE) CAPITAL REQUIREMENT:                                                Lines     Dollars)

        Tier 1 (Core) Capital
          Equity Capital (SC80)                                                          CCR100      29,229,987
          Deduct:
              Investments in and Advances to "Nonincludable" Subsidiaries
                                                                                         CCR105                  0
               Goodwill and Certain Other Intangible Assets
                                                                                         CCR115               109
               Disallowed Servicing Assets, Disallowed Deferred Tax Assets, Disallowed
               Residual Interests, and Other Disallowed Assets
                                                                                         CCR133                  0
               Other
                                                                                         CCR134                  0
         Add:
          Accumulated Losses (Gains) on Certain Available-for-Sale Securities and
        Cash Flow Hedges, Net of Taxes                                                   CCR180           781,070
          Intangible Assets                                                              CCR185                 0
          Minority Interest in Includable Consolidated Subsidiaries Including REIT
            Preferred Stock Reported as a Borrowing                                      CCR190               0
          Other                                                                          CCR195               0
        Tier 1 (Core) Capital (100-105-115-133-134+180+185+190+195)                      CCR20       30,010,948

        Adjusted Total Assets
        Total Assets (SC60)                                                              CCR205      46,048,007
         Deduct:
          Assets of "Nonincludable" Subsidiaries                                         CCR260                 0
          Goodwill and Certain Other Intangible Assets                                   CCR265               109
          Disallowed Servicing Assets, Disallowed Deferred Tax Assets, Disallowed
        Residual Interests, and Other Disallowed Assets                                  CCR270                  0
          Other                                                                          CCR275                  0
         Add:
          Accumulated Losses (Gains) on Certain Available-for-Sale Securities and
        Cash Flow Hedges                                                                 CCR280          1,254,236


                                                                                                           8/19/2010 8:28 AM
TFR Schedule CCR
             Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 37 of 45 PageID #: 2132

          Intangible Assets                                                  CCR285               0
          Other                                                              CCR290               0
        Adjusted Total Assets (205-260-265-270-275+280+285+290)              CCR25       47,302,134

        Tier 1 (Core) Capital Requirement (25 x 4%)                          CCR27        1,892,085

                                                                                       (Report in
                                                                                      Thousands of
        TOTAL RISK-BASED CAPITAL REQUIREMENT:                                 Lines     Dollars)

        Tier 1 (Core) Capital (20)                                           CCR30       30,010,948
        Tier 2 (Supplementary) Capital:
         Unrealized Gains on Available-for-Sale Equity Securities            CCR302              0
         Qualifying Subordinated Debt and Redeemable Preferred Stock         CCR310              0
         Other Equity Instruments                                            CCR340              0
         Allowances for Loan and Lease Losses                                CCR350         65,032
         Other                                                               CCR355              0
        Tier 2 (Supplementary) Capital (302 + 310 + 340 + 350 + 355)         CCR33          65,032



        Allowable Tier 2 (Supplementary) Capital                             CCR35          65,032

        Equity Investments and Other Assets Required to be Deducted          CCR370              0
        Deduction for Low-Level Recourse and Residual Interests              CCR375         34,728

        Total Risk-based Capital (30 + 35 - 370 - 375)                       CCR39       30,041,252

        Risk-Weight Categories
        0% Risk-Weight:
         Cash                                                                CCR400          5,638
         Securities Backed by Full Faith and Credit of U.S. Government       CCR405        297,889
         Notes and Obligations of FDIC, Including Covered Assets             CCR409              0
         Other                                                               CCR415          1,970
         Total (400 + 405 + 409 + 415)                                       CCR420        305,497
        0% Risk-Weight Total (420 x 0%)                                      CCR40               0



        20% Risk-Weight:
         Mortgage and Asset-Backed Securities Eligible for 20% Risk Weight   CCR430      17,898,656
         Claims on FHLBs                                                     CCR435       2,125,392
         General Obligations of State and Local Governments                  CCR440         679,494
         Claims on Domestic Depository Institutions                          CCR445      13,559,609



                                                                                            8/19/2010 8:28 AM
TFR Schedule CCR
             Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 38 of 45 PageID #: 2133

         Other                                                                      CCR450    1,799,469
         Total (430 + 435 + 440 + 445 + 450)                                        CCR455   36,062,620
        20% Risk-Weight Total (455 x 20%)                                           CCR45     7,212,524

        50% Risk-Weight:
         Qualifying Single-Family Residential Mortgage Loans                        CCR460      198,772
         Qualifying Multifamily Residential Mortgage Loans                          CCR465    2,276,016
         Mortgage and Asset-Backed Securites Eligible for 50% Risk Weight           CCR470      148,711
         State and Local Revenue Bonds                                              CCR475      744,057
         Other                                                                      CCR480       43,399
         Total (460 + 465 + 470 + 475 + 480)                                        CCR485    3,410,955
        50% Risk-Weight Total (485 x 50%)                                           CCR50     1,705,478

        100% Risk-Weight:
         Securities Risk Weighted at 100% (or More) Under the Ratings-Based
                                                                                    CCR501     196,793
        Approach
         All Other Assets                                                           CCR506    9,026,166
         Total (501 + 506)                                                          CCR510    9,222,959
        100% Risk-Weight Total (510 x 100%)                                         CCR55     9,222,959



         Amount of Low-Level Recourse and Residual Interests Before Risk-Weighting CCR605             0
        Risk-Weighted Assets for Low-Level Recourse and Residual Interests (605 x
                                                                                   CCR62              0
        12.50)

        Assets to Risk-Weight (420 + 455 + 485 + 510 + 605)                         CCR64    49,002,031
        Subtotal Risk-Weighted Assets (40 + 45 + 50 + 55 + 62)                      CCR75    18,140,961
         Excess Allowances for Loan and Lease Losses                                CCR530            0
        Total Risk-Weighted Assets (75 - 530)                                       CCR78    18,140,961
        Total Risk-Based Capital Requirement (78 x 8%)                              CCR80     1,451,277

        CAPITAL AND PROMPT CORRECTIVE ACTION RATIOS:
        Tier 1 (Core) Capital Ratio                                                 CCR810     63.45 %
         (Tier 1 (Core) Capital / Adjusted Total Assets)

        Total Risk-Based Capital Ratio                                              CCR820    165.60 %
         (Total Risk-Based Capital / Risk-Weighted Assets)

        Tier 1 Risk-Based Capital Ratio                                             CCR830    165.24 %
          ((Tier 1 (Core) Capital – Deduction for Low-level Recourse and Residual
        Interests) / Risk-Weighted Assets)




                                                                                                8/19/2010 8:28 AM
TFR Schedule CCR
             Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 39 of 45 PageID #: 2134

        Tangible Equity Ratio                                                          CCR840   63.45 %
         ((Tangible Capital + Cumulative Perpetual Preferred Stock) / Tangible Assets)




                                                                                                8/19/2010 8:28 AM
       Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 40 of 45 PageID #: 2135



                                                        Exhibit C

Year   Retained        Retained       SEC                                  Source:
        Interest     Interests in     Filing
        in MBS       Credit Card
           (in      Securitizations
        billions)    (in billions)
2000   $3,996                         10-K      https://www.otcmarkets.com/filing/html?id=520711&guid=wS_3UW
                                                GktwOhf3h (p.73)
2001   $6,880                         10-K      https://www.otcmarkets.com/filing/html?id=1797462&guid=wS_3UW
                                                GktwOhf3h (p. 82)
2002   $10,780                        10-K      https://www.otcmarkets.com/filing/html?id=2206372&guid=wS_3UW
                                                GktwOhf3h (p. 39)
2003   $9,996                         10-Q      https://www.otcmarkets.com/filing/html?id=2306013&guid=wS_3UW
                                      (First)   GktwOhf3h (p.32)
2003   $9,200                         10-Q      https://www.otcmarkets.com/filing/html?id=2443906&guid=wS_3UW
                                      (Second   GktwOhf3h (p. 39)
                                      )
2003   $4,180                         10-Q
                                      (Third)
2003   $2,360                         10-K      https://www.otcmarkets.com/filing/html?id=2831653&guid=wS_3UW
                                                GktwOhf3h (p. 45)
2004   $2,120                         10-Q      https://www.otcmarkets.com/filing/html?id=2953832&guid=wS_3UW
                                      (First)   GktwOhf3h (p. 40)
2004   $1,770                         10-Q      https://www.otcmarkets.com/filing/html?id=3112217&guid=zv_3U6E
                                      (Second   IXgKqj3h (p. 47)
                                      )
2004   $1,790                         10-Q      https://www.otcmarkets.com/filing/html?id=3270915&guid=zv_3U6E
                                      (Third)   IXgKqj3h (p. 47)
2004   $1,620                         10-K      https://www.otcmarkets.com/filing/html?id=3536003&guid=zv_3U6E
                                                IXgKqj3h (p. 52)
2005   $1,770                         10-Q      https://www.otcmarkets.com/filing/html?id=3663289&guid=zv_3U6E
                                      (First)   IXgKqj3h (p. 43)
2005   $1,830                         10-Q      https://www.otcmarkets.com/filing/html?id=3842513&guid=zv_3U6E
                                      (Second   IXgKqj3h (p. 49)
                                      )
2005   $1,940                         10-Q      https://www.otcmarkets.com/filing/html?id=3997941&guid=zv_3U6E
                                      (Third)   IXgKqj3h (p. 45)
2005   $2,800       $1,640            10-K      https://www.otcmarkets.com/filing/html?id=4277397&guid=zv_3U6E
                                                IXgKqj3h (p. 47)
2006   $2,260       $1,750            10-Q      https://www.otcmarkets.com/filing/html?id=4408097&guid=jmR3UW
                                      (First)   Ul8lFmnEh (p. 47)
2006   $2,270       $1,740            10-Q      https://www.otcmarkets.com/filing/html?id=4587552&guid=jmR3UW
                                      (Second   Ul8lFmnEh (p. 58)
                                      )
2006   $1,980       $1,720            10-Q      https://www.otcmarkets.com/filing/html?id=4754508&guid=jmR3UW
                                      (Third)   Ul8lFmnEh (p. 57)
2006   $1,900       $1,470            10-K      https://www.otcmarkets.com/filing/html?id=5003677&guid=jmR3UW
                                                Ul8lFmnEh (p. 45)
2007   $2,710       $1,430            10-Q      https://www.otcmarkets.com/filing/html?id=5168665&guid=jmR3UW
                                      (First)   Ul8lFmnEh (p. 42)
2007   $2,920       $1,590            10-Q      https://www.otcmarkets.com/filing/html?id=5358076&guid=jmR3UW
                                      (Second   Ul8lFmnEh (p. 43)
                                      )
2007   $2,290       $1,680            10-Q      https://www.otcmarkets.com/filing/html?id=5532386&guid=jmR3UW
                                      (Third)   Ul8lFmnEh (p. 50)
        Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 41 of 45 PageID #: 2136



2007    $1,710     $1,840     10-K      https://www.otcmarkets.com/filing/html?id=5769335&guid=jmR3UW
                                        Ul8lFmnEh (p. 48)
2008    $1,440     $1,830     10-Q      https://www.otcmarkets.com/filing/html?id=5927846&guid=jmR3UW
                              (First)   Ul8lFmnEh (p. 48)
2008    1,230      $1,560     10-Q      https://www.otcmarkets.com/filing/html?id=6093324&guid=jmR3UW
                              (Second   Ul8lFmnEh (p. 60)
                              )
Total   $116,552   $18,250
s:
Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 42 of 45 PageID #: 2137



                                                   Exhibit D
                                                Dramatis Personae

William Kosturos, Liquidating Trustee

           William Kosturos is a Managing Director of Alvarez & Marsal, the world’s premier restructuring
consultancy.      He became Washington Mutual, Inc.’s Chief Restructuring Officer in 2008 and the
Liquidating Trustee of the WMI Liquidating Trust (the “Trust”), WMI’s successor, in 2012.
           Mr. Kosturos has been closely allied with the Settlement Noteholders (defined below) since at least
2010 and this intimacy may have been a factor in Mr. Kosturos’ selection as Trustee. 1 This connection may
be extant and the Settlement Noteholders – as more equal animals on the farm – may have known about the
March 28, 2013 stipulation between the Trust and the Underwriters (defined below) prior to its execution
and/or seen it prior to its release to Griffin and other Trust beneficiaries in April 2019.


The Settlement Noteholders

           During the early stages of the Debtors’ cases, William Kosturos admitted that four hedge funds
were very active in the case.2 These hedge funds – Appaloosa Management, L.P. (“Appaloosa”), Aurelius
Capital Management LP (“Aurelius”), Centerbridge Partners, LP (“Centerbridge”), and Owl Creek Asset
Management, L.P. (“Owl Creek”), and their respective affiliates (collectively, the “Settlement
Noteholders”) – held claims senior to equity and were adverse to retail equity receiving any recovery.




1
  Among the evidence presented by Official Committee of Equity Security Holders of Washington Mutual, Inc. (the
“Equity Committee”) in its closing arguments is an email dated March 9, 2010 at 2:08 p.m. from Brian Rosen, counsel
for the Debtors, to Brad Eric Scheler of Fried, Frank, Harris, Shriver & Jacobson LLP (“Fried Frank”), counsel for
the Settlement Noteholders, and William Kosturos. See ‘Closing Arguments of the Equity Committee’, December
20, 2010, p. 27: https://www.scribd.com/document/63319846/Washington-Mutual-WMI-Closing-Argument-of-the-
Equity-Committee-1st-Confirmation-Hearing-in-December-2010 (“Closing Arguments of EC”). Lawyers are fierce
in protecting their clients against any loss of the attorney-client privilege and against committing any breach of same.
Accordingly, when Mr. Rosen referred to the Settlement Noteholders as “your clients” in that email, Mr. Rosen knew
that Mr. Scheler and Mr. Kosturos were, as their counsel and restructuring professional, respectively, in the complete
confidence of the Settlement Noteholders as to matters concerning the Debtors. The March 9th email is notable because
in an earlier email dated February 9, 2010 at 9:38 a.m. from Scheler to Messrs. Kosturos and Rosen, Scheler refers to
the Settlement Noteholders as his – not Messrs. Kosturos’ and Rosen’s – clients. Obviously, in the one-month period
Mr. Rosen came to view Mr. Kosturos as closely allied with the Settlement Noteholders. By the end of 2010, Mr.
Kosturos admitted that the Settlement Noteholders were the chief architects of the Plan. See ‘Closing Arguments of
the Equity Committee’, December 20, 2010, p. 23.
2
    See ‘Closing Arguments of the Equity Committee’, December 20, 2010, p. 23.

                                                           1
Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 43 of 45 PageID #: 2138



        Upon information and belief, David Tepper leads Appaloosa, Mark Brodsky leads Aurelius, Mark
Gallogly leads Centerbridge, and Jeffrey Altman leads Owl Creek. Appaloosa’s holdings of Trust interests
is approximately $850,000,000 face, or 8.5% of the entire Trust residual.


The TPS Group

        The TPS Group was a coterie of hedge funds who owned a substantial position in Class 19 (i.e.,
preferred equity interests). The TPS Group was very active during the pre-confirmation phase of the
Debtors’ cases and its efforts resulted in the allocation of the residual going from 70% for preferred and
30% for common to 75% for preferred and 25% for common. The leader of this group is Greywolf Capital
Management LP, which is led by Jonathan Savitz (“Savitz”). Greywolf has approximately $875,000,000
face in Trust interests, or 8.75% of the entire Trust residual.

Texas Pacific Group

        Texas Pacific Group (“TPG”) invested for itself and a group of investors approximately $7 billion
in WMI just six months before the seizure at $8.75 per common share, which translated into 800,000,000
shares of WMI common. Assuming all of those shares were released TPG controls two-thirds of the 1.2
million shares of WMI common comprising Class 22. WMI common, Class 22, holds 25% of the Trust
residual, which means that TPG holds 16.7% of the Trust residual through its Class 22 holdings. In addition,
TPG disclosed in 2008 that it also held an undisclosed amount of WMI preferred. If it released its preferred
at confirmation, then TPG is also a member of Class 19.3 David Bonderman, a former member of WMI’s
board of directors, is TPG’s Founding Partner.


The Underwriters


        Fifteen securities firms who underwrote certain securities of WMI (the “Underwriters”) filed claims
against WMI for legal expenses and settlement payouts to investors for losses from WMI-issued securities.4
Specifically the claims were for $24 million in legal expenses and $72 million in settlement payouts.

3
        See      Notice     of      Substantial   Stock     Ownership              (Bankr.      D.I.      301):
http://www.kccllc.net/wamu/document/0812229081117000000000005
4
 The Underwriters are: Morgan Stanley & Co., Incorporated (43.36%), Credit Suisse Securities (USA) LLC (22.38%),
Goldman, Sachs & Co. (11.68%), UBS Securities LLC (6.68%), Barclays Capital lnc. (4.7%), Deutsche Bank
Securities lnc. (2.62%), J.P. Morgan Securities lnc. (1.98%), Citigroup Global Markets lnc. (1.64%), Greenwich
Capital Markets, Inc. (1.64%), Keefe, Bruyette & Woods, Inc. (1.01%), Cabrera Capital Markets, LLC (.67%), The
Williams Capital Group. L.P. (.67%), Banc of America Securities LLC (.34%), BNY Capital Markets, Inc. (.33%),
and Samuel A. Ramirez & Company, Inc. (.33%). (The percentage adjacent to each Underwriters’ name is its portion
of the $72 million claim.)

                                                       2
Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 44 of 45 PageID #: 2139



Initially the Debtors resisted but on February 3, 2011 the Debtors, agreed to settle the claims. The terms
were (a) an immediate payout of $250,000, (b) a $24 million claim in Class 18 (class of subordinated
creditor claims), and (c) a $72 million claim in Class 20 (then the class of preferred equity which was not
scheduled to receive a distribution). Pursuant to the February 3, 2011 stipulation the Debtors retained their
right to object to the Underwriters’ claims and on September 12, 2012 the Trust as successor to WMI
objected to the Underwriters claims.5 Notwithstanding, on March 28, 2013 the Trust settled the claims
pursuant to a stipulation granting the Underwriters a $72 million claim in Class 19 (preferred equity). 6 The
Underwriters are major liquidity providers and are therefore indispensable to the Settlement Noteholders
and the TPS Group members’ business models.


Summary
         Accordingly, at a minimum, three persons, Tepper, Savitz, and David Bonderman, control 34% of
the Trust residual interests and, considering the other Settlement Noteholders and members of the TPS
Group holdings, they and TPG have combined interests that may exceed 50% of the Trust residual.

         In addition to owning Trust interests, during the pre-confirmation phase of the Debtors’ cases when
the TPS Group was adverse to the Settlement Noteholders the TPS Group revealed in a court filing that the
Settlement Noteholders own both senior and subordinated WMB bonds, which means that not only do they
have a substantial portion of the Trust’s waterfall but of the failed banks’ waterfall as well.7 This
information threw light on a March 2, 2016 press release regarding the Steering Committee of the Ad Hoc
Committee of Washington Mutual Bank Senior Note Holders (the “Ad Hoc Committee”), a group that
worked to create the tri-party settlement among the FDIC, Deutsche Bank, and JP Morgan dated August
19, 2016 resolving the issues between these parties concerning losses of holders of WMB bonds.8 Given
that Mr. Tepper and the other Settlement Noteholders played a key role in negotiating the GSA it is entirely
possible that they are members of the Ad Hoc Committee.



5
 The September 12, 2012 objection was strident. The Trust’s main argument was that Third Circuit law forbids
payment of indemnification claims to securities underwriters who settle claims rather than litigate them to vindication.
6
  As holders of an equity claim the Underwriters will receive .72% of the entire residual no matter how much returns
to the Trust. If their claim was a creditor claim they would be capped at $72 million. The Underwriters’ proofs of
claim indicated they were creditors.
7
  See ‘Objection of the TPS Consortium to Confirmation of the Sixth Amended Joint Plan of Affiliated Debtors
Pursuant to Chapter 11 of the United States Bankruptcy Code’ (Bankr. D.I. 6020), p. 6, n. 9:
http://www.kccllc.net/wamu/document/0812229101119000000000071.
8
 See ’An Announcement by the Steering Committee of Ad Hoc Committee of Washington Mutual Bank
Bondholders’:        https://www.businesswire.com/news/home/20160302006392/en/Announcement-Steering-
Committee-Ad-Hoc-Committee-Washington.

                                                           3
Case 1:19-cv-00775-RGA Document 24 Filed 08/13/19 Page 45 of 45 PageID #: 2140



        Upon information and belief, Mr. Tepper and the other Settlement Noteholders negotiated with the
FDIC over the GSA and are probably members of the Ad Hoc Committee. Accordingly, in light of Section
1.183 of the Debtors’ plan of reorganization it is possible that Mr. Tepper and the Settlement Noteholders
(probably joined by Mr. Savitz) could be negotiating with the FDIC on the Trust’s behalf to obtain release
of any MBS in the FDIC’s control. They certainly have sufficient financial incentive to do so. The
aforementioned players are not employees or fiduciaries of the Trust and could negotiate with the FDIC in
connection with their own affairs (i.e., their interests in both waterfalls). As exhaustively discussed in the
Closing Arguments of the EC the Settlement Noteholders do not wait for anyone’s permission to further
their own interests.




                                                      4
